278 F.2d 722
60-2 USTC  P 9511
Jay CRESWELL and Alice D. Creswell (Husband and Wife), petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18251.
United States Court of Appeals Fifth Circuit.
June 10, 1960, Rehearing Denied July 6, 1960.

Jay Creswell, Orlando, Fla., for petitioners.
Karl Schmeidler, Lee A. Jackson, Meyer Rothwacks, Dept. of Justice, Washington, D.C., Charles P. Dugan, Sp. Atty., Hart H. Spiegel, Chief Counsel, I.R.S., Washington, D.C., Charles K. Rice, Asst. Atty. Gen., for respondent.
Before TUTTLE, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
After careful consideration of the record this Court is of the opinion that the decision below is correct and must be affirmed, except for the imposition of additions for substantial underestimation of estimated taxes for 1948 and 1949.  Except as to the imposition of these additions, we adopt and approve the decision and opinion of the Tax Court.  T.C. Memo. 1958-54.


2
Affirmed in part and reversed in part.